DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Claims 1-10 and 17-18) in the reply filed on September 6, 2022 is acknowledged.
Claims 11-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species 2, per Restriction Requirement sent August 23, 2022). Election was made without traverse in the reply filed on September 6, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-10 and 17-18, defined as Species 1 per the Restriction Requirement sent August 23, 2022, were elected by Applicant in the reply filed on September 6, 2022 and are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “about” in Claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this office action, in lieu of having a definition of “about” provided by the Applicant, Claim 10 is being evaluated under the following interpretation:
Examiner’s interpretation of “about,” in the context of defining the values of x (“about 0.05”) and δ (“about 0.1”) for Claim 10, is that acceptable values for x are 0.045 ≤ x ≤ 0.54999, and acceptable values for δ are 0.05 ≤ δ ≤ 0.14999. Using the Examiner’s interpretation, Claim 10 is a properly dependent claim, as it possesses further limiting ranges for x and δ than are stated in the independent claims of Claim 1. 
Examiner requests Applicant to submit a definition of “about,” to be applied to the language of Claim 10, to ensure the bounds of x and δ are clearly understood and are indeed proper to be a dependent of Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, "Electrochemical and Structural Properties of xLi2M'O3·(1-x)LiMn0.5Ni0.5O2 Electrodes for Lithium Batteries," Chem. Mat Journal, published April 20, 2004.
Regarding Claims 1-3, Kim discloses a layered lithium metal oxide material of the formula (see §Synthesis of xLi2M’O3·(1-x)LiMn0.5Ni0.5O2 and Fig. 3, showing xLi2M’O3·(1-x)LiMn0.5Ni0.5O2 where x=0.03):
xLi2MnO3·(1-x)LiMn0.5Ni0.5O2	(Kim, pp. 1998-1999)
which reads on the instant claims, represented as:
xLi2MnO3·(1-x)LiNi0.5+δ/2Mn0.5-δCoδ/2O2
wherein x=0.03 and δ=0		(Claim 1)
Regarding Claim 17, Kim teaches an electrochemical cell (§Electrochemical Measurements) comprising an anode (lithium foil), a cathode comprising the layered LMO material of claim 1 (xLi2M’O3·(1-x)LiMn0.5Ni0.5O2 + PVDF + acetylene black), an ion-conductive separator between the anode and the cathode (polypropylene separator), and an electrolyte comprising a lithium salt dissolved in a non-aqueous solvent contacting the anode, the cathode, and the separator (electrolyte solution with LiPF6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of examiner’s official notice.
Regarding Claim 18, Christensen discloses all of the limitations as set forth above. It is well known within the art that batteries wired together in series will have their voltages added together, and thus an increase in voltage output. It is also well established within the art that batteries wired together in parallel will have their capacities added together, and thus an increase in total available capacity.  At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have been motivated to use the electrochemical cells of Claim 17 within a battery, and should additional voltage or capacity have been desired, a person of ordinary skill in the art would have known an option was to electrically connect multiple batteries in series or parallel. 

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al., US 20140234717 A1.
Regarding Claim 1, Christensen et al discloses a layered lithium metal oxide material of the formula:
Li1+x[(NiaMnbCoc)1−x]O2
                       wherein a + b + c = 1, 0.6 ≤ b/a ≤ 1.1, c/(a+b)<0.25, and 0.05 ≤ x ≤ 0.1
Although Christensen does not express the lithium metal oxide empirical formula in an identical style as the instant application, the two composite oxides are conceptually the same, with overlapping motivations and observations, as, Christensen discloses excess lithium is present in certain compositions of the oxide, allowing for the formation of a solid-state solution of LiMO2 and Li2MnO3 ([0031]), which is also present in the LiMO2 and Li2MnO3-layered structure of Claim 1 in the instant application. 
Li1+x[(NiaMnbCoc)1−x]O2 
After formation of a solid state solution, assuming no loss of metals or lithium, this yields:
xLi2MnO3·(1-x)LiNiaMnb-x/(1+x)CocO2
wherein a + b + c = 1, 0.6 ≤ b/a ≤ 1.1, c/(a+b)<0.25 and 0.05 ≤ x ≤ 0.1
The value of x in the formula of the instant application falls within the claimed prior art range.
Should obviousness not be evident in the overlapping ranges of x, at the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the importance of keeping the excess lithium in a layered lithium metal oxide to a relatively low amount (less than 10%), with respect to the oxide as a whole, while also noting the impact of varying the amount by as small as 1%.  With this knowledge, one would therefore look to optimize an acceptable range of excess lithium within the layered lithium metal oxide. See MPEP §2144.05.
The value of δ in the formula of the instant application dictates the amounts of Ni, Mn, and Co within the layered lithium metal oxide. Christensen discloses highly desirable cycling improvement can be achieved when the molar ratio of Cobalt to the sum of the remaining transition metal is less than 25%, and the molar ratio of Manganese to Nickel is between 1.1 to 0.6 ([0032]), therefore establishing a layered lithium metal oxide containing a hierarchy of the three molar concentrations, where Manganese and Nickel are most heavily weighted, and Cobalt is the least present of the three. The hierarchy of molar concentrations for Nickel, Manganese and Cobalt in the instant claims (Ni0.5+δ/2Mn0.5-δCoδ/2) follow this methodology taught by Christensen. 
Christensen also discloses well-established challenges within the lithium-ion electrochemistry art, noting the desire to obtain balance between high capacity, high charge-discharge rates, low irreversible capacity, cost, and safety in battery chemistry, and the ability for electrode active materials containing Nickel, Manganese, and Cobalt (NMC oxides) to assist in such an effort ([0003]). At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the advantages to using an NMC oxide for battery applications, and would have had the information available that discloses a preference for the Manganese molar ratio to exceed the amount of Nickel and Cobalt, and the molar ratio of Nickel to be greater than Cobalt.  With this knowledge, one would therefore look to optimize a molar concentration of the three components within the oxide.
Regarding Claims 2 and 3, Christensen discloses all of the limitations as set forth above. The value of x in the formula of the instant application influences the ratio of LiMO2 and Li2MnO3 in the layered lithium metal oxide. Christensen discloses that materials with improved cycling at high voltages can be produced during certain conditions, one condition being when a select group of lithium mixed metal oxides (NMC oxides) contain between 5-10% excess lithium ([0032]). Christensen teaches the performance impact by choosing to modify the excess lithium by even 1%, as shown by sets of experiments comparing 5% and 6% excess lithium content and the performance of the compositions at high voltages (Fig. 4-5, [0049-0053, 0055-0056]). Excess lithium amounts of 5% and 6% are equivalent to the value of x as 0.05 and 0.06, which are within the ranges of x in Claims 2 and 3, and therefore anticipate the ranges.
Should obviousness not be evident in the overlapping ranges of x, at the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the importance of keeping the excess lithium in a layered lithium metal oxide to a relatively low amount (less than 10%), with respect to the oxide as a whole, while also noting the impact of varying the amount by as small as 1%.  With this knowledge, one would therefore look to optimize an acceptable range of excess lithium within the layered lithium metal oxide. See MPEP §2144.05.
Regarding Claims 4 and 5, Christensen discloses all of the limitations as set forth above. The value of δ in the formula of the instant application dictates the amounts of Ni, Mn, and Co within the layered lithium metal oxide. Christensen discloses highly desirable cycling improvement can be achieved when the molar ratio of Cobalt to the sum of the remaining transition metal is less than 25%, and the molar ratio of Manganese to Nickel is between 1.1 to 0.6 ([0032]), therefore establishing a layered lithium metal oxide containing a hierarchy of the three molar concentrations, where Manganese and Nickel are most heavily weighted, and Cobalt is the least present of the three. The hierarchy of molar concentrations for Nickel, Manganese and Cobalt in the instant claims (Ni0.5+δ/2Mn0.5-δCoδ/2) follow this methodology taught by Christensen. 
Christensen also discloses well-established challenges within the lithium-ion electrochemistry art, noting the desire to obtain balance between high capacity, high charge-discharge rates, low irreversible capacity, cost, and safety in battery chemistry, and the ability for electrode active materials containing Nickel, Manganese, and Cobalt (NMC oxides) to assist in such an effort ([0003]). At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the advantages to using an NMC oxide for battery applications, and would have had the information available that discloses a preference for the Manganese molar ratio to exceed the amount of Nickel and Cobalt, and the molar ratio of Nickel to be greater than Cobalt.  With this knowledge, one would therefore look to optimize a molar concentration of the three components within the oxide. See MPEP §2144.05.
Regarding Claims 6-9, Christensen discloses all of the limitations as set forth above. In Claims 6-9, the values of x and δ are varied, creating slightly different compositions of the amounts of LiMO2 and Li2MnO3, as well as the Ni, Mn, and Co molar ratios in the layered lithium metal oxide. 
At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the importance of keeping the excess lithium in a layered lithium metal oxide to a relatively low amount (less than 10%), and with this knowledge, one would therefore look to optimize an acceptable range of x within the layered lithium metal oxide. Similarly, at the time of the effective filing date for the present invention, a person of ordinary skill in the art would also have known the advantages to using an NMC oxide for battery applications. With the information available, one would therefore look to optimize a molar concentration range for δ within the oxide.
Regarding Claim 10, Christensen discloses all of the limitations as set forth above. Should the Examiner’s interpretation of “about 0.05” and “about 0.1” be accurate, the ranges for x and δ are found within Claims 6-9, and the above rejection for Claims 6-9 is also applied to Claim 10.
Regarding Claim 17, Christensen discloses all of the limitations as set forth above. Christensen discloses testing the layered lithium metal oxide as an electrode active material in a battery (Christensen, [0044]) to obtain performance data. Christensen discloses coin cells comprising an anode and cathode, wherein the non-layered lithium metal oxide electrode (anode) is constructed of metallic lithium. Christensen is silent to the specific electrolyte selected for experimentation in the cells, but Christensen does disclose the electrochemical cells require an electrolyte as a necessary component, and teaches several lithium salts as being preferential for electrolyte compositions ([0038]). Similarly, Christensen is silent to the specific separator selected for experimentation, but does teach that secondary lithium-ion electrochemical cells typically include a separator, among other components ([002]).
For testing the layered lithium metal oxide, Kim discloses a coin-type cell comprising an anode and cathode, wherein the non-layered lithium metal oxide electrode (counter electrode) is constructed of lithium foil. Kim also discloses a polypropylene separator, and an electrolyte solution consisting of a lithium salt dissolved in a nonaqueous solvent (p.1999). 
Should the experiments of Christensen and Kim not be sufficient examples, Christensen discloses a well-established aspect of the art, wherein secondary lithium-ion electrochemical cells typically include a positive electrode that contains lithium in the form of a lithium transition metal oxide, a negative electrode, a separator, and an electrolyte ([0002]). The separator, by functional definition, would need to be ion-conductive, as one of its main functions is to facilitate lithium ion transport between the anode and cathode. Similarly, a non-aqueous electrolyte comprising a dissolved lithium salt is a common selection for an electrolyte, as one of its main functions within the battery is to serve as a ionic conductor to transport lithium ions within the cell.
At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have been motivated to use the layered lithium metal oxide material as an electrode active material, and therefore would have constructed a lithium-ion secondary cell containing the necessary components to function properly.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al., in view of examiner’s official notice.
Regarding Claim 18, Christensen discloses all of the limitations as set forth above. It is well known within the art that batteries wired together in series will have their voltages added together, and thus an increase in voltage output. It is also well established within the art that batteries wired together in parallel will have their capacities added together, and thus an increase in total available capacity.  At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have been motivated to use the electrochemical cells of Claim 17 within a battery, and should additional voltage or capacity have been desired, a person of ordinary skill in the art would have known an option was to electrically connect multiple batteries in series or parallel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                         
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721